Conviction in District Court of Upshur County of selling intoxicating liquor; punishment two years in the penitentiary.
It is to be regretted that under the change made by the 1925 Code of Criminal Procedure which went into effect September 1st of that year, the time within which bills of exception may be filed was changed from ninety days from the adjournment of the trial term of the court below, to ninety days from the giving notice of appeal. In the case before us the bills of exceptions were filed 102 days after the giving of the notice of appeal. We have no option but to give effect to the law as it now is and hold that the bills of exception were filed too late.
The state's testimony seems ample to make out a case. Three young men in a car going on a fishing trip stopped at appellant's store and Hill went in and had a conversation with appellant, and according to Hill's testimony, asked appellant if he had anything. Hill testified that appellant replied that if he would drive on down the hill and wait there a negro would bring it to him. He said appellant told him the price would be $2.50; that he and the other boys drove their car down to a certain place where appellant told them to wait and that presently a negro came and handed him a quart jar of white whiskey in a paper sack; that he did not have any words with the negro but handed him $2.50 when the negro delivered the whiskey to him. Witness said he had seen the negro before at appellant's store. There seems some contention on the part of appellant that the facts are not sufficient to support the conclusion that this was a sale of liquor by him, but we are unable to agree to the correctness of this contention. The witness Hill was examined by each side several times and adhered to the proposition that appellant either told him that he would send him the whiskey by a negro or that a negro would bring it to him.
Finding no error in the record, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.